Ness, Justice,
dissenting:
I agree with the majority that the contract was voidable rather than void ab initio. However, I disagree that factual issues exist as to respondent’s ratification of the contract and on the issue of estoppel.
In her motion for summary judgment, respondent stated by sworn affidavit, “I have never ratified [the] contract.” In responding to the motion, appellant did not contradict respondent’s denial of ratification. Since respondent’s statement disclaiming ratification was unchallenged the trial judge correctly found there was no issue of fact on the issue of ratification.
The majority also finds there is an issue of fact as to whether respondent is estopped from raising the defense of infancy. In her return to the motion appellant did not allege any facts which would raise the issue of estoppel. She alleged only that she believed respondent was an adult when she signed the contract and would not have signed it had she known otherwise.
If factual issues existed as to ratification and estoppel, it was incumbent upon appellant to raise them in her return to the motion. Circuit Court Rule 44(d), In the absence of disputed facts, the trial judge’s grant of summary judgment was appropriate.
I would affirm.